Citation Nr: 1228692	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-42 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for "body aches", to include degenerative changes in the hips and neck, as due to exposure to herbicides. 

2.  Entitlement to service connection for a lung disorder, claimed as a residual of asbestos exposure.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1968 to March 1979.

These matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for body aches and for asbestosis.  

In April 2011, the Board remanded the matters to the RO (via the Appeals Management Center (AMC)) for additional development  prior to adjudication of the claims.  

In a July 2012 statement, the Veteran indicated his desire to seek entitlement to service connection for an acquired psychiatric disorder and for sigmoid colon polyp.  These matters have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In particular, supplemental VA medical opinions are needed prior to adjudication of his claims.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims entitlement to service connection for "body aches" to include as due to his inservice exposure to Agent Orange when he service in the Republic of Vietnam.  Pursuant to the Board's April 2011 remand directives, the Veteran underwent a VA examination in May 2011, in which the VA examiner ruled out a diagnosis of fibromyalgia because the clinical evidence failed to demonstrate findings of a generalized widespread disorder causing polyarthralgias and/or myalgias.  

Instead, the May 2011 VA examiner associated the Veteran's complaints to localized conditions associated with his jaw, neck, hips and lower back.  The Veteran's jaw pain was associated with suspected temporomandibular joint (TMJ) dysfunction and his neck pain was associated with residuals of a recent motor vehicle accident and degenerative arthritis.  A previous 2008 x-ray evidence revealed degenerative changes present in the Veteran's hips.  No medical opinion has been obtained on whether any of these separate diagnosed disorders is related to the Veteran's period of service, to include his inservice exposure to Agent Orange. 

Given the additional medical evidence in conjunction with the Veteran's consistent complaints of "body aches" and his contention that his symptomatology is related to his inservice exposure to Agent Orange, the Board finds that a supplemental VA medical opinions on the etiology of the diagnosed disorders involving the Veteran's jaw, neck and hips are needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

With respect to the Veteran's claimed lung disorder, the Board finds that a supplemental VA medical opinion is also needed.  Specifically, another VA medical opinion is needed to clarify whether the Veteran has a current diagnosis of asbestosis, asbestos-related disorder, or any other diagnosed respiratory disorder related to his period of service, to include his inservice exposure to asbestos and/or inservice treatment for numerous respiratory infections, tonsillitis and chest pain.   The Veteran was afforded a VA respiratory examination in May 2011, with an April 2012 addendum and a May 2012 supplemental medical opinion were obtained from the same VA examiner.  

Initially, the Board observes that the VA examiner has provided contradicting medical opinions in his April 2012 addendum and May 2012 supplemental medical opinion without any explanation for the discrepancies in his conclusions. 

In the May 2011 VA examination report, the VA examiner found that the medical evidence did not support a diagnosis of asbestosis, and provided a diagnosis of pulmonary nodules with undetermined significance and exertional dyspnea without a known etiology.  Notably, the VA examiner indicated that the Veteran claimed he was treated by Dr. R.C.B. for pulmonary asbestosis and those medical records had been submitted to VA, but had not yet been associated with the claims folder prior to rendering his medical opinion.  The VA examiner stated that once the identified private treatment records were available for his review, he would provide an addendum to the medical report.  

In April 2012, the VA examiner provide an addendum to the May 2011 VA examination report, in which he stated that he had reviewed the claims folder, including the documentation from Dr. B., a board certified pulmonologist, who had treated the Veteran.  The VA examiner noted that a September 2003 medical report from Dr. B. showed a "diagnosis of mild asbestosis with reasonable degree of certainty," which were based on findings from diagnostic testing in 2003.  The VA examiner further noted that a review of the Veteran's more recent pulmonary function test and chest CT scan showed no significant changes, and the Veteran's DLCO and TLC remained below normal.  The VA examiner concluded "it is at least as likely as not that the Veteran's current respiratory condition is representative of mild asbestosis."  

However, without any explanation or further discussion of the 2003 private medical evidence, the same VA examiner concluded, in a May 2012 supplemental VA medical opinion, that the recent diagnostic imagining and pulmonary function tests did not reveal sufficient evidence to support a diagnosis of asbestosis or a current pulmonary disease related to asbestos exposure.  

Given the inconsistent April 2012 and May 2012 opinions from the same VA examiner, the Board finds that further clarification is needed.  See Bowling v. Principi, 15 Vet. App. 1, 12  (2001); see also Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Specifically, a supplemental opinion is needed which clearly discuss whether the Veteran has a current diagnosis of asbestosis, asbestos-related disorder, or any other diagnosed respiratory disorder related to his period of service, to include his inservice exposure to asbestos and/or inservice treatment for numerous respiratory infections, tonsillitis and chest pain.

Prior to obtaining any supplemental VA medical opinion sought, the RO/AMC should ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA and/or private records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, dated. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. The RO/AMC should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

3.  After any outstanding records have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the VA examiner who conducted the May 2011 VA examination and ask him to provide a supplemental medical opinion on the etiologies of the Veteran's conditions involving his jaw, neck and hips.  

If the May 2011 VA examiner is unavailable or the physician is unable to provide the requested opinions without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed.  

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results of any further examination if necessary, the examiner should answer the following: 

a. Clearly indicate whether the Veteran has current diagnosed disorders involving his complaints of jaw pain, neck pain, and hip pain.   

b. For any diagnosed disorder, the examiner should render an opinion as to whether such diagnosed disorder is at least as likely as not (50 percent or greater probability) caused by his presumed herbicide exposure in service or other event or incident of his active service. 

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

4.  After any outstanding records have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the VA examiner who conducted the May 2011 VA examination, with the April 2012 addendum and provided the May 2012 supplemental VA medical opinion regarding the existence and etiology of any respiratory disorder, including asbestosis or asbestos-related disorder. 

If the May 2011 VA examiner is unavailable or the physician is unable to provide the requested opinions without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed.  

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results of any further examination if necessary, the examiner should answer the following: 

a. Clearly indicate whether the evidence of record supports a current diagnosis of asbestosis or asbestos-related disease.  In doing so, the examiner should address the evidence which rules in or excludes a diagnosis of asbestosis or an asbestos-related disorder.
b. If the VA examiner's opinion is contrary to the 2003 private pulmonologist's findings and the April 2012 VA supplemental medical opinion, the examiner should comment on those opinions, that the evidence is representative of mild asbestosis. 
 
c. Clearly indicate whether the evidence of record supports a current diagnosis of any other respiratory disorder, to include a disease manifested by pulmonary nodules and/or exertional dyspnea.

d. Determine whether any diagnosed respiratory disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's likely asbestos exposure in service or other event or incident of his active service, including treatment for  numerous respiratory infections, tonsillitis and chest pain.

The VA examiner should specifically comment on whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed lung pathology. 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

5.  After completing the above, and any other development deemed necessary, the RO/AMC should readjudicate the claims for service connection.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
CHERYL L. MASON 
CHIEF Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



